FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                     UNITED STATES COURT OF APPEALS September 8, 2016

                                  TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                      Clerk of Court


 UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

 v.                                                      No. 16-1090
                                               (D.C. No. 1:15-CV-02153-CMA)
 ANDREW W. MACDONALD;                                     (D. Colo.)
 SANDRA L. SHOEMAKER,

                Defendants - Appellants,

          and

 HOPE ALLIANCE; PEACE
 AWARENESS FELLOWSHIP;
 STATE OF COLORADO,

                Defendants.


                              ORDER AND JUDGMENT *


Before KELLY, McKAY, and MORITZ, Circuit Judges.



      Appellants appeal the district court’s entry of a default judgment against


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1. After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist in the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument.
them in this federal tax case. Appellants were served with the summons and

complaint on October 2, 2015, but they did not appear or file a responsive

pleading in the district court. Accordingly, on November 5, 2015, the United

States moved for entry of default against Appellant. The clerk of the court

entered default on November 6.

      On December 8, 2015—well outside of the twenty-one-day period for them

to file a responsive pleading under Rule 12(a)(1)(A) of the Federal Rules of Civil

Procedure—Appellants each filed a document entitled “petition for abatement” in

which they argued that they were “de jure private citizen[s] privately dwelling

within the nation Colorado (republic)” and thus were not subject to the authority

of the United States. (R. at 186, 191.) The district court concluded that

Appellants had asserted only frivolous tax protester arguments and failed to

articulate a meaningful defense to the motion for default judgment. The court

therefore entered final judgment in favor of the United States.

      On appeal, Appellants raise a hodgepodge of different

arguments—challenges to the authority of the I.R.S., the government attorneys

involved in this case, and the district court; attacks on the court’s jurisdiction;

arguments regarding the legality of the tax code and the validity of a tax

assessment certified by an administrative technician; a contention that Appellants

were unable to personally verify the district judge’s credentials or have a literal

“day in court” because at least one appellant “do[es] not possess a United States

                                          -2-
de facto government identification” and therefore was not allowed to enter past

the security counter at the courthouse (Br. at 4); and so forth. Most of these

arguments were not raised below, and none of them has any legal merit.

      The district court’s judgment is therefore AFFIRMED.



                                               ENTERED FOR THE COURT


                                               Monroe G. McKay
                                               Circuit Judge




                                         -3-